Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
 
Status of the Claims
Claims 1 is amended
Claims 13-15 are new
Claims 1,3,4,6-10,15 are pending.

The examiner notes that Applicant again traverses the official notice taken in claim 7.  (Applicant’s 7/6/22 Remarks, p.11, “In rejecting claims 7, 8, and 10 the Office Action previously applied “Official Notice” without documentary evidence to support the Examiner’s conclusions.  With respect to Official Notice, the MPEP states that “such rejections should be judiciously applied” (see MPEP § 2144.03). Applicant notes that contrary to the caution advised by the MPEP, in this case, the Office Action liberally applied Official Notice to claims 7, 8, and 10 for various conclusory reasons that are not supported by the record. The MPEP goes on to mandate that “Official notice without documentary evidence to support an [E]xaminer’s conclusion is permissible only in some circumstances” (see MPEP § 2144.03(A)). “It would not be appropriate for the [E]xaminer to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known” (see /d., emphasis added).”).  However, this is not sufficient to traverse official notice.
MPEP 2144.03(C) states that:  To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”).  In affirming the rejections based on the Office Notice above, the Board relied upon the “reasonable doubt” standard articulated by the U.S. Court of Customs and Patent Appeals in In re Boon, 439 F.2d 724, 728, 169 U.S.P.Q. (BNA) 231 (CCPA, 1971).  Under Boon, a satisfactory traverse of a finding of Official Notice “contain[s] adequate information or argument” to create on its face “a reasonable doubt regarding the circumstances justifying the . . . notice” of what is well known to a person of ordinary skill in the art.  439 F.2d at 728.  The Board in Ex parte Chung held that the applicants failed to establish a “reasonable doubt,” because the applicants did not include “a statement as to why the noticed fact is not considered to be indisputably and unquestionably well-known.” (p. 7)    In the present case, Applicant has asserted that official notice was inappropriate, but has not made a substantive argument why the particular noticed facts are not considered to be indisputably and unquestionably well-known.  That is, the Examiner has asserted certain facts to be well known, and Applicant has expressed disagreement.  This alone does not create “reasonable doubt” regarding the notice.  
Accordingly, Applicant has not addressed the Official Notice taken in the prior art rejection of claim 7.  The facts noticed therein remain applicant admitted prior art (“AAPA”).

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive for the reasons below.

Applicant argues that no edge servers are disclose in the cited references.  (Applicant’s 7/6/22 Remarks, p. 10).  However, Twitchell discloses a hierarchy of wireless sensors and data collection points.  (Twitchell, fig.1, elements 180, 140).  The examiner interprets these to be edge servers.   Also, the examiner notes that a hierarchical structure for aggregating sensed information appears to be notorious in academia as well.   (See e.g., newly cited Ozdemir, pp. 2025, 2027)
Applicant also argues there is not sufficient reasoning for the assertion that Bluetooth is less reliable than a mobile phone network.   (Applicant’s 7/6/22 Remarks, p. 10).  The examiner notes that Bluetooth inherently as designed operates only on a very short range.  (See also Twitchell, para 0031).  A communication network with such a range limitation would give less consistent performance than a mobile phone network.  (e.g. communications predicated on a Bluetooth connection would fail as soon as the participants moved apart a few meters, perhaps less with intervening obstacles; mobile phone communications can communicate across the world).  
Applicant also argues that the cited art is not pertinent to the limitations of claim 4.  (Applicant’s 7/6/22 remarks, p.11, “However, this is not relevant to what the Office Action has identified as the first hierarchy level (communication between a tag reader and a network interface, not communication between the RFID tags and the tag reader). It does not disclose anything relevant to the subject matter of claim 4. Therefore, the cited reference, alone or in combination with Twitchell, Torresani, and Zhao, does not disclose or fairly describe the subject matter of claim 4.”)  The examiner respectfully disagrees.
Applicant’s claim 3 recites:  “The system according to claim 1, wherein the first information reception unit receives the target object information from the radio tag, by using a first communication scheme, and the second information transmission unit transmits the information stored in the second information storage unit to the third edge server by using a second communication scheme having higher reliability than the first communication scheme.”  Applicant’s claim 4 recites: “The system according to claim 3, wherein the first communication scheme is a communication scheme in which collision control is not performed, and the second communication scheme is a communication scheme in which the collision control is performed. “  Applicant’s claim 3 from which claim 4 depends recites that “wherein the first information reception unit receives the target object information from the radio tag, by using a first communication scheme”.  Applicant’s claim 4 recites “the first communication scheme is a communication scheme in which collision control is not performed”.  So it appears that the first communication scheme/hierarchy where collision control is not performed is between a tag and a reader, which is consistent with the Brirari reference.
Applicant argues that the cited references do not disclose the first change determination unit determines the position of the object based on receipt of the target object information for the first time and the first information transmission unit transmits the target object information to the second edge server,”.  (Applicant’s 7/6/22 remarks, p.)  The examiner respectfully disagrees.
Twitchell discloses a hierarchical inventory system where inventory information is forwarded up different levels of a hierarchy and collected at a server.  (Twitchell, fig.1).  Twitchell also discloses that a object could be read for a first time.  (Twitchell, para 0196-97, “[0196] Upon successful check-in, the luggage is placed on the conveyer belt where it is read by another Wireless Reader Tag. By way of a communication from the Wireless Reader Tag, the profile of each Wireless Tag on the luggage then is modified by altering the Tag_Status field from "check-in" to "luggage-transfer station.sub.--4334," which identifies a location of the Wireless Reader Tag at the conveyor belt. Multiple Wireless Reader Tags are positioned along the conveyer belt system to identify the specific area of location of the luggage as it progresses. Trucks that deliver the luggage to the plane also have Wireless Reader Tags attached to the truck and alter the Tag_Status to "departure_on-transfer-truck-1441". Once the luggage is placed on the plane, yet another Wireless Reader Tag detects and logs the Wireless Tag into the asset-tracking system, whereupon a cross-check is made of the luggage as identified by the WT IDs with the luggage that is supposed to be on the plane. Any luggage that is not supposed to be on the plane is flagged for removal by the asset-tracking system and rerouted to its proper destination. Any luggage that is not accounted for raises an alarm, so that attendants are alerted to its arrival time, its position, or its last known position and an investigation can be made.  Once the plane arrives at its destination, the Wireless Tags of the luggage are detected and logged in by an Wireless Reader Tag and the Tag_Status field of each Wireless Tag is changed to "arrival_on-transfer-truck-6633". At the destination baggage pickup, the Wireless Tags on the luggage are read by a Wireless Reader Tag located near an exit of the baggage area. The Wireless Reader Tag detects and logs the luggage Wireless Tags in association with the Wireless Tag of the passenger claiming the luggage, whereupon the asset-tracking system assures that the passenger claiming the luggage is authorized to do so. A passenger inadvertently selecting the wrong luggage may then be alerted to the error.”)  The examiner understands tagging a traveler’s luggage and receiving the tag location information to read on a making a determination for the first time.  (e.g, the customer could be a new traveler or customer of the airline and/or the luggage tag maybe a new tag as well).  
Applicant’s new claims are addressed by the newly cited art.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3 ,12,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell 20090124304 in view of TORRESANI 20170345246 in view of Zhao 20170257473 



Regarding Claim 1, Twitchell discloses
a communication network; 
a first edge server connected to the communication network and provided on a first hierarchy level of the communication network; and higher in communication reliability than the first hierarchy level
a second edge server connected to the communication network and provided on a second hierarchy level of the communication network, … 
wherein the first edge server includes a first information reception unit that receives target object information about a target object, the target object information being transmitted by a radio tag attached to the target object in accordance with a predetermined timing; 
a first information storage unit that stores the target object information received by the first information reception unit;
Twitchell is directed to a wireless asset tracking system.  (Twitchell, title; abstract).  Twitchell discloses a hierarchical inventory monitoring system with different levels.  (Twitchell, fig.1).  Asset tags may be read by different readers (Fig. 1 elements 110, 170, 180).  The readers broadcast data to a gateway (Fig. 1 element 140) and information is aggregated at a server (Fig.1 element 160).  


 The examiner notes that at the lowest level Twitchell discloses Bluetooth could be used for communication but at higher levels, mobile phone protocols could be used.  (Twitchell, para 0105-06, “ In forwarding communications between the external network and the radio network of the WRTs 5008, the Gateway 5000 translates a radio link protocol to Ethernet, PSTN (Public Switched Telephone Network), Mobile Phones (including GSM, TDMA, CDMA, PDC, AMPS, Ricochet, etc.) and other data communications networks that allows the information to be transferred to a database on the Internet or an Intranet. The Gateway 5000 thus serves an external network communications function, providing the WRTs 5008 with an avenue for communication to external devices connected to the Internet. Referring again to FIG. 23, the Gateway 5000 itself preferably includes a network card component 5004 for interfacing with the external network using the appropriate protocols and a WRT component 5006 for communicating with the WRTs 5008 using the appropriate protocols. The WRT component 5006 interfaces to the network card 5004, and the WRT component 5006 preferably comprises a LPRF communications component, such as a class 1 Bluetooth radio, for communicating directly with the LPRF communications component of each WRT 5008, as described in greater detail below. Furthermore, the WRT component 5006 may further include a receiver circuit for performing the "tag turn-on" function of the present invention, in which case the Gateway 5000 may power off when not in use and be awaken by an appropriate broadcast when communication by way of the Gateway 5000 is desired. This is especially advantageous when the Gateway 5000 itself is powered by an internal energy source, such as a battery.”)  The examiner interprets the short range Bluetooth protocol to be less reliable than a mobile phone protocol).

a first information transmission unit that transmits the target object information about the target object to the second edge server, when the first change determination unit determines that the target object has moved out of a range of communication with the first edge server-there has been the change in the status of the target object; and
(Twitchell, para 0136, “The value to this system is that as products are completed, the class on a pallet will not need to be manually changed because it automatically updates according to location (i.e., near the shipping docks). The same may happen once a driver leaves the parking lot and the radios no longer communicate to a NIM, but now communicate with a MLG. In this case, the class designations may look like this: /Sony/TV/24''/Intransit/ABC Trucking/serial #10.”)



and wherein the second edge server includes a second information reception unit that receives information
a second information storage unit that stores the information received by the second information reception unit;
a second change determination unit that determines whether there has been a change in a position of at least one of the first edge server and the second edge server;
a second information transmission unit that transmits, when the second change determination unit determines that there has been the change in the position, the information stored in the second information storage unit to a third edge server provided on a third network hierarchy level higher than the second network hierarchy level; and
Twitchell discloses that a tag reader could be mobile (ie. on a delivery truck) and location tracked by the system.  (Twitchell, para 0131, “Gateway 180, which is installed in shipping vehicle 184, has the core capabilities of a Wireless Reader Tag and a Gateway, plus at least two additional features. Gateway 180 includes a GPS receiver (not depicted) for determining geographic location of shipping vehicle 184 and a mobile interface such as a cellular or satellite transmitter 186 for transmitting data to server computer 160 via a mobile phone network 188. In implementation, the Communicator 170 and Gateway 140,180 each include a Wireless Reader Tag incorporated therein. Thus, because Gateway 140,180 and Communicator 170 each includes the core hardware and software of a Wireless Reader Tag, each can actively participate in the formation, control, and maintenance of the Class-Based Networks.”)



wherein the first change determination unit determines the position of the object based on receipt of the target object information for the first time 

(Twitchell para 0196, “[0196] Upon successful check-in, the luggage is placed on the conveyer belt where it is read by another Wireless Reader Tag. By way of a communication from the Wireless Reader Tag, the profile of each Wireless Tag on the luggage then is modified by altering the Tag_Status field from "check-in" to "luggage-transfer station.sub.--4334," which identifies a location of the Wireless Reader Tag at the conveyor belt. Multiple Wireless Reader Tags are positioned along the conveyer belt system to identify the specific area of location of the luggage as it progresses. Trucks that deliver the luggage to the plane also have Wireless Reader Tags attached to the truck and alter the Tag_Status to "departure_on-transfer-truck-1441". Once the luggage is placed on the plane, yet another Wireless Reader Tag detects and logs the Wireless Tag into the asset-tracking system, whereupon a cross-check is made of the luggage as identified by the WT IDs with the luggage that is supposed to be on the plane. Any luggage that is not supposed to be on the plane is flagged for removal by the asset-tracking system and rerouted to its proper destination. Any luggage that is not accounted for raises an alarm, so that attendants are alerted to its arrival time, its position, or its last known position and an investigation can be made.”)

and the first information transmission unit transmits the target object information to the second edge server
See Twitchell, Fig.1.

Twitchell does not explicitly disclose
a first timing setting unit to set a first timing at which the first information transmission unit transmits the target object information based on a first instruction received via a cloud network, transmitted by the first information transmission unit;
a second timing setting unit to set a second timing at which the second information transmission unit transmits the target object information based on a second instruction received via the cloud network;

TORRESANI is directed to a networked vending machine monitoring system.  (Torresani, abstract).  Torresani discloses that different elements in the monitoring system may be set to have different data collection frequencies by a cloud server.  (“Additionally, or alternatively, the cloud server may process the input data to identify an alteration to a power management configuration to reduce a power utilization of the vending device. Similarly, the cloud server may alter a configuration of a component of the vending device (e.g., a compressor) to reduce a likelihood of a component failure. Similarly, the cloud server may process the input data to generate offer data identifying an offer for sale, such as a discount to a type of item of product, a promotion of a type of item of product, or the like. Similarly, the cloud server may process the input data to identify an alteration to a data collection management configuration of the vending device, such as an alteration to a frequency of data collection, a type of data that is collected, or the like. In this case, the cloud server may transmit information to the vending device to cause the vending device to implement a vending device response action. In this way, the cloud server reduces a power consumption of the vending device, increases sales for the vending device, reduces a likelihood of component failure for the vending device, or the like relative to a statically configured vending device.”, Id, para 0022; “In some implementations, vending device control module 530 may cause vending device 240 to collect data at a near real-time time interval (e.g., a frequency associated with continuous or near-continuous collection and reporting of sensor data, such as each second or each minute). In some implementations, vending device control module 530 may cause vending device 240 to collect first data at a first time interval (e.g., a non near real-time time interval for data expected to remain relatively static, such as location data) and second data at a second time interval (e.g., a near real-time time interval for data expected to be relatively dynamic, such as vibration data). In some implementations, vending device control module 530 may cause a first vending device 240 to collect data at a first time interval and a second vending device 240 to collect data at a second time interval (e.g., based on a prioritization of vending devices 240, a bandwidth of a set of connections to a set of vending devices 240, locations of vending devices 240, or a type of data being collected from the set of vending devices 240).”, Id. Para 0063).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell with the timing of Torresani with the motivation of saving data bandwidth. Id.

Twitchell and Torresani does not explicitly disclose
a first change determination unit that determines whether the target object has moved out of a range of communication with the first edge server, based on the predetermined timing by the first information reception unit the predetermined timing of the first information reception unit at which the target object information is received at the first information reception unit and a period in which the target object information is not received at the information reception unit;

wherein the first change determination unit determines whether the target object has moved out of the range of communication with the first edge server, based on a timing at which the first information reception unit receives the target object information from the radio tag and a period in which the target object information is not received from the radio tag. 
Zhao is directed to a system for maintaining a list of in-range mobile devices.  (Zhao, abstract).  Zhao discloses that it is known to evaluate whether a device is within range by monitoring an adjustable timed broadcast heartbeat signal.  If heartbeat is not detected in accordance with a timer, the device is considered to have moved out of range.  (Zhao, para 0021, “Disclosed herein are methods and systems for presenting an alert when a mobile radio is leaving a coverage area of, e.g., a direct-mode network. One embodiment takes the form of a process carried out by a given mobile radio in a group of mobile radios. The process includes broadcasting heartbeat messages in accordance with a group-wide symmetric-timing protocol and maintaining an in-range list of mobile radios. The in-range list is maintained at least in part by (i) adding mobile radios that are not already on the in-range list to the in-range list upon detecting transmissions from such mobile radios; (ii) maintaining, for each mobile radio on the in-range list, a respective keepalive timer in accordance with the group-wide symmetric-timing protocol; and (iii) removing mobile radios from the in-range list upon expiration of the respective keepalive timers. The process further includes presenting an alert via a user interface when a count of mobile radios on the in-range list falls below a notification threshold.”; Id. para 0023, “In at least one embodiment, the mobile radio includes a location of the given mobile radio in at least one broadcasted heartbeat message. In at least one embodiment, broadcasting heartbeat messages in accordance with the group-wide symmetric-timing protocol includes broadcasting a heartbeat message at an expiration of a heartbeat timer. In at least one such embodiment, the mobile radio resets the heartbeat timer to an initial heartbeat-timer value in response to transmitting at least one of voice data, a signaling message, and a heartbeat message. In at least one other such embodiment, the mobile radio adjusts the initial heartbeat-timer value in accordance with the group-wide symmetric-timing protocol based on the count of mobile radios on the in-range list. In at least one other such embodiment, the mobile radio adjusts the initial heartbeat-timer value in accordance with the group-wide symmetric-timing protocol based on a velocity of the given mobile radio”.)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell and Torresani with the timing of Zhao with the motivation of updating inventory.  Id.






Regarding Claim 3, Twitchell, Torresani and Zhao disclose the system of claim 1.
wherein
the second information transmission unit transmits the information stored in the second information storage unit to the third edge server by using a second communication scheme having higher reliability than the first communication scheme.

the first information reception unit receives the target object information from the radio tag, by using a first communication scheme, and
See prior art rejection of claim 1 regarding Twitchell.

Regarding Claim 12,  Twitchell, Torresani and Zhao disclose the system of claim 1.
the second information storage unit stores a plurality of pieces of the information received by the second information reception unit; and
the second edge server further includes an information aggregation unit to generate an average value or a representative value of the plurality of pieces of the information to form aggregated information.
Twitchell discloses data may be aggregated for database queries.  (“Once established, the Class-Based Networks provide functionality as a dynamic distributed hierarchical database system. In this regard, Wireless Reader Tags and Wireless Tags preferably include a handling routine in communication with a memory of the Wireless Reader Tags and Wireless Tags. The handling routine interprets and responds to class-directed database commands, e.g., data queries or data updates from an asset-tracking application or a Communicator. Database queries may include status queries that provide the asset-tracking application with realtime up-to-date status information about tagged assets. Data updates may include requests to change data maintained on specified Wireless Reader Tags of the distributed database system.”, Twitchell, para 0177))

Regarding Claim 15, Twitchell, Torresani and Zhao disclose the system of claim 1.
wherein: the radio tag includes a sensor, and
the sensor of the radio tag is one or more of a temperature sensor, a humidity sensor, and a vibration sensor.
(Twitchell, para 0063, “In accordance with one or more aspects of the present invention, the WRT may include a sensor component physically connected to the LPRF communications component for data exchange therebetween. The sensor component may include a motion detector; a digital camera; a microphone; a thermometer; and/or a global positioning system (GPS) receiver.”; para 0102, “A Wireless Reader Tag or a Wireless Tag also may store in memory additional information such as: sensor derived information (e.g., temperature, humidity, altitude, pressure); a priority designation to provide improved response to selected broadcasts; a privilege level (e.g., "visitor," "employee," "manager," "administrator," and "super user"); time-sensitive information (e.g., synchronization timing, realtime sensor data, and GPS data); a characteristic of the particular tagged asset (e.g., serial number, status, process step, physical location, color, size, density); and/or a behavior of the tagged asset (e.g., temperature sensitivity, light sensitivity, shelf life). A Wireless Reader Tag also may store a WRT rank in a hierarchical ad hoc network formed by the Wireless Reader Tags (e.g., "primary" or "master," "secondary" or "slave," "subs primary," "tertiary"); and/or an identification of the WT Class for which a particular Wireless Tag is designated, indexed by WT ID for the particular Wireless Tag, especially if the Wireless Tag can store only the WT ID (e.g., when the Wireless Tag is passive).”)



Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of Birari, “Mitigating the Reader Collision Problem in RFID Networks with Mobile Readers”, 2005, IEEE 



Regarding Claim 4, Tamarkin, Torresani and Zhao disclose the system of claim 3.

Twitchell, Torresani and Zhao do not explicitly disclose
wherein the first communication scheme is a communication scheme in which collision control is not performed, and 
Birari is a paper directed to mitigating collision in RFID networks.  (Brirari, abstract).  Brirari discloses that it is known that RFID networks encounter collisions when reading RFID tags.  Id.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the RFID network of Brirari with the motivation of identifying objects.  Id.


the second communication scheme is a communication scheme in which the collision control is performed.
See prior art rejection of claim 1 regarding Twitchell.   The examiner understands mobile phone protocols serving multiple users on the same radio frequencies to address network collisions.

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of Reed 5862325

Regarding Claim 6, Twitchell, Torresani and Zhao disclose the system of claim 1.
wherein
the first edge server further includes a timing setting unit that sets a timing at which the first information transmission unit transmits the target object information about the target object to the second edge server,

the first information transmission unit transmits the target object information about the target object to the second edge server when the first change determination unit detects the change between a first timing and a second timing that are set to be consecutive by the timing setting unit, and
See prior art rejection of claim 1, regarding Zhao

Twitchell, Torresani and Zhao does not explicitly disclose

the timing setting unit sets the timing in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
Reed is directed to communications system.  (Reed, abstract).  “Like all other communications objects 110, schedule objects 110 can contain schedule elements 143, schedule methods 141, and schedule rules 140 used to control scheduling operations. Collectively these are referred to as schedule control components. These all function as special cases of data exchange control, discussed above. Schedule objects 110 can also be nested as composite and component objects (811, 182, FIG. 17). This permits a composite schedule object 110 to contain multiple component schedule objects 110. An example would be a composite schedule object representing a multi-day conference, with component schedule objects representing the individual seminars at the conference. Like any communications object 110, schedule objects 110 can be distributed via push and pull and contain their own update methods. This is particularly relevant to schedule coordination because any changes to a schedule object 110 can be transmitted to all consumers associated with that schedule object 110 object. Using notification control, each user can also control exactly how he/she is notified of these changes.”  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell, Torresani and Zhao with the timing of Reed with the motivation of scheduling a plurality of interested parties.  Id.



Claims 7,8,10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of AAPA

Regarding Claim 7, Twitchell, Torresani and Danilewitz disclose the system of claim 1.

wherein
the radio tag includes a sensor,
the first information reception unit receives detection information, detected by the sensor, from the radio tag,
the first information storage unit stores the detection information received by the first information reception unit,
…the plurality of pieces of detection information including the detection information, received by the first information reception unit from a plurality of radio tags, the plurality of radio tags including the radio tag, to generate aggregated information, and
(Twitchell, para 0063, “In accordance with one or more aspects of the present invention, the WRT may include a sensor component physically connected to the LPRF communications component for data exchange therebetween. The sensor component may include a motion detector; a digital camera; a microphone; a thermometer; and/or a global positioning system (GPS) receiver.)

Twitchell, Torresani and Zhao do not explicitly disclose
the first edge server includes an information aggregation unit that aggregates a plurality of pieces of detection information,
the first information transmission unit transmits the aggregated information, generated by the information aggregation unit, to the second edge server.
AAPA teaches that it is old and well known to aggregate data before transmission.  For example, it is known for data collection systems to collect multiple pieces of data into a batch and transmit on a schedule rather than transmitting individual data in real time.  The examiner notes that the hierarchy disclose in Twitchell discloses various computerizes that collect and forward information.  Adding a batch schedule to Twitchell, Torresani and Zhao would result in a predictable outcome.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding Claim 8, Twitchell, Torresani and Zhao and AAPA disclose the system of claim 7.

the first change determination unit determines whether the target object information is received at the first information reception unit, based on the detection information received or not received by the first information reception unit, and
the first information transmission unit transmits the aggregated information to the second edge server, when the first change determination unit determines that the target object has moved out of a range of communication with the first edge server.

See prior art rejection of claim 1 regarding Zhao





Regarding Claim 10, Twitchell, Torresani and Zhao and AAPA disclose the system of claim 7.
Twitchell, Zhao and AAPA does not explicitly disclose
wherein the information aggregation unit generates the aggregated information only including the detection information indicating abnormality, among the plurality of pieces of detection information received by the first information reception unit from the radio tag.
See prior art rejection of claim 1 regarding Zhao

Claims 9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of AAPA in further view of Reed

Regarding Claim 9, Tamarkin, Torresani, Zhao and AAPA disclose the system of claim 7.
wherein
the information aggregation unit aggregates the plurality of pieces of detection information in accordance with an aggregation condition set in advance,
the first edge server further includes an aggregation condition setting unit that sets the aggregation condition, and
the aggregation condition setting unit sets the aggregation condition in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
See prior art rejection of claim 6 regarding Reed  




Claims 13,14  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of Suat Ozdemir, “Secure data aggregation in wireless sensor networks: A comprehensive overview”, Computer Networks, Volume 53, Issue 12, 13 August 2009, Pages 2022-2037

Regarding Claim 13, Twitchell, Torresani and Zhao disclose the system of claim 1.
wherein:  the radio tag includes a sensor,
the sensor of the radio tag is one or more of a temperature sensor, a humidity sensor, and a vibration sensor,  by the sensor, from the radio tag,the first information storage unit stores the detection information received by the first information reception unit,
(Twitchell, para 0102, “[0102] A Wireless Reader Tag or a Wireless Tag also may store in memory additional information such as: sensor derived information (e.g., temperature, humidity, altitude, pressure); a priority designation to provide improved response to selected broadcasts; a privilege level (e.g., "visitor," "employee," "manager," "administrator," and "super user"); time-sensitive information (e.g., synchronization timing, realtime sensor data, and GPS data); a characteristic of the particular tagged asset (e.g., serial number, status, process step, physical location, color, size, density); and/or a behavior of the tagged asset (e.g., temperature sensitivity, light sensitivity, shelf life). A Wireless Reader Tag also may store a WRT rank in a hierarchical ad hoc network formed by the Wireless Reader Tags (e.g., "primary" or "master," "secondary" or "slave," "subs primary," "tertiary"); and/or an identification of the WT Class for which a particular Wireless Tag is designated, indexed by WT ID for the particular Wireless Tag, especially if the Wireless Tag can store only the WT ID (e.g., when the Wireless Tag is passive).”

Twitchell does not explicitly disclose
the first edge server includes an information aggregation unit that aggregates a plurality of pieces of detection information, the plurality of pieces of detection information including the detection information, received by the first information reception unit from a plurality of radio tags, the plurality of radio tags including the radio tag, to generate aggregate information, and
the first information transmission unit transmits the aggregated information, generated by the information aggregation unit, to the second edge server,
wherein the aggregated information is an average or representative of an average value of the plurality of pieces of detection information, received from a plurality of radio tags. 
Ozdemir is an article describing various architectures used to aggregate sensor data.  (Ozdemir, abstract).   Ozdemir discloses that systems can average collected data in order to determine a normal range to determine and remove false data.  (Ozdemir, p.2030, “In wireless sensor networks, a compromised sensor node can inject false data during data forwarding and aggregation to forge the integrity of aggregated data. It is highly desirable for sensor nodes to detect and drop false data as soon as possible in order to avoid depleting their limited resources such as battery power and bandwidth [49]. Although several secure data aggregation protocols [27,28,30] are able to detect the false data injected by sensor nodes, false data injections by compromised data aggregators cannot be detected by these methods. The reason is that data aggregation results in data alterations and therefore a change in aggregated data due to false data injection is extremely hard to detect. Such false data injections by compromised data aggregators can easily result in false alarms that waste the network’s resources and reduce the operational efficiency [49]. Recently, some work has been reported on detection false data injections during data aggregation so that the false alarm ratio in the network is reduced [47–49].  In [47,48] secure data aggregation problem is addressed from intrusion detection perspective. In the proposed scheme, an Extended Kalman Filter (EKF) based mechanism to detect false injected data is proposed. Along with the employment of EKF, the proposed mechanism monitors sensor nodes to predict their future real in-network aggregated values. For aggregated values, a normal range is determined to detect false data injections. Using different aggregation functions (average, sum, max, and min), the authors show how to obtain normal ranges theoretically.”; p.2031, “Performance analysis shows that DAA detects any false data injected by up to T compromised nodes, and that the detected false data are not forwarded beyond the next data aggregator on the path. Despite that false data detection and data confidentiality increase the communication overhead, simulation results show that DAA can still reduce the amount of transmitted data by up to 60% with the help of data aggregation and early detection and dropping of false data.”).  It would have been obvious to one of ordinary skill in the art at the time to combine Twitchell, Torresani and Zhao with the averaging of Ozdemir with the motivation of removing false data.  Id.

Regarding Claim 14, Twitchell, Torresani, Zhao and Ozdemir disclose the system of claim 13.
wherein the aggregated information which is an average or representative of an average value of the plurality of pieces of detection information is used to determine an abnormality 
See prior art rejection of claim 13 regarding Ozdemir

associated with temperature, vibration, or humidity. 
See prior art rejection of claim 13 regarding Twitchell.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687